Citation Nr: 1611349	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  13-01 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for major depressive disorder from December 16, 2009 to July 28, 2014 and in excess of 50 percent from July 28, 2014.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to December 2009.

This matter initially came to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case was later transferred to the RO in Nashville, Tennessee.

In April 2014, the Board remanded this case for further development.  As the decision will explain, the RO complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

According to the Certification of Appeal (VA Form 8) issued in December 2013, the issues on appeal include gastroenteritis and hepatitis B.  But in his substantive appeal (VA Form 9), the Veteran expressly limited his appeal to his claim for an increased rating for major depression.  


FINDINGS OF FACT

1. Since December 16, 2009, the evidence is at least evenly balanced as to whether major depressive disorder has been manifested by occupational and social impairment with reduced reliability and productivity.

2. Since December 16, 2009, major depressive disorder has not been manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, the criteria for a 50 percent disability rating, but no higher, for major depressive disorder have been met since December 16, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice required depends on the general type of claim the Veteran has made.  

This appeal arises from the Veteran's disagreement with the initial rating assigned after the RO granted service connection for major depression in April 2010.  Because the Veteran's claim for service connection was granted, his claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the assigned disability rating - arises after the initial adjudication of a claim, the VCAA does not require mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist requires VA to help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and post-service mental health treatment records from a VA medical center. VA arranged for the Veteran to be examined by a psychiatrist in October 2009 and by a psychologist in July 2014.  Having taken these steps, the Board finds that VA complied with its duties to notify and to assist under the VCAA. Thus, the Veteran's appeal can be considered on its merits.

Increased Rating for Major Depressive Disorder

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  When two ratings are potentially applicable, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time.  In other words, the evaluations may be staged.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).  Here, as explained below, a 50 percent evaluation for anxiety disorder is warranted throughout the appeal period. 

The criteria for the currently assigned 30 percent rating for anxiety disorder contemplate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)."   38 C.F.R. § 4.130, Diagnostic Code 9411.

Diagnostic Code 9411 authorizes a higher rating of 50 percent for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

The symptoms listed above are not exhaustive, but merely examples of symptoms having levels of severity which approximate particular degrees of occupational and social impairment.  To award a specific rating, the Board does not need to find that the Veteran has all, most or even some of the listed symptoms.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned."  Id. at 443. 

Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning scale.  The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM - IV)).

Under DSM-IV a global assessment of functioning score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

Effective August 4, 2014, VA regulations were amended to remove references to the DSM-IV, and to replace them with references to the Fifth Edition of the same treatise (DSM-5). 79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  DSM-5 abandoned the global assessment of functioning score as a tool for evaluating the severity of psychiatric disorders.  The appeal of the initially assigned rating for major depression was certified to the Board before August 4, 2014, the effective date of the regulatory change.  Because the regulatory change implementing the DSM-5 criteria applies only to applications received by VA on or after August 4, 2014, the Board will consider the global assessment of functioning scores in the Veteran's examination reports and medical records in spite of the regulatory change.

The Veteran was diagnosed with major depression in service.  He filed claims for several claimed service-connected disabilities, including depression, before he left the Army and, in October 2009, VA arranged for a mental status examination with a psychiatrist.

At the time of the examination, the Veteran complained of being depressed and frequently tired.  He told the examiner that it was difficult for him to sleep and he had memory problems, such as forgetting names, directions, or recent events.  He did, however, describe good relationships with his spouse, parents, siblings and co-workers.  He did not lose any time from work due to his depression.

According to the examiner, the Veteran's behavior and hygiene were appropriate, though he had a flattened affect.  His speech and thought processes were normal.  Abstract thinking was normal, but he did exhibit mild memory loss and needed a written schedule to complete tasks.  There were no delusions, hallucinations, panic attacks, or obsessional rituals.  The examiner estimated his GAF score as between 45 and 50.  In the examiner's opinion, his symptoms met the criteria for a 30 percent rating, i.e., occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

Based on the findings of the October 2009 VA examiner, the RO granted service connection for major depression and assigned a 30 percent disability rating, which the Veteran appealed.  While his appeal was pending, the Veteran submitted a statement, dated May 2012, indicating that his depression symptoms had become worse since the October 2009 examination.  According to his statement, "I have frequent panic attacks and am always on my guard against what might be on the other side of a closed door.  My short and long term memory loss has intensified and my family relationships are suffering."

After receiving this statement, the Board remanded the claim to arrange a new examination, which took place in July 2014.  The examiner diagnosed major depressive disorder and, in his opinion, the depressive symptoms continued to meet the criteria for a 30 percent rating.  The examiner's report, however, reflected the existence of difficulties which were not described in the earlier, October 2009 report.  For example, the Veteran described low marital satisfaction, for which he blamed himself.  The Veteran had taken several college courses, in which he experienced trouble concentrating and retaining new information.  As the report explains, he "struggled with writing and often turned in assignments late.  Despite the difficulty he was able to complete his [bachelor's degree] in 2010 but went into education.  Returned and earned Master's in education in 2012.  Struggled to pass the national exam but did so on the fourth try in 2014."

After graduating, the Veteran worked part time as an educational aide, which he said he enjoyed.  He also worked as a letter carrier for two months, but lost that job because he had trouble learning his assigned routes and struggled to deliver the mail efficiently.  He seemed to perform better in his job as a teacher's aide, but he told the examiner that his attention sometimes wandered and some teachers complained that the Veteran allowed children to be destructive.

The examiner also reported possible audio and visual hallucinations.  Specifically, the Veteran reported occasionally thinking that he heard children talking or hearing his name called.  The examiner also noted "passive [suicidal ideation] once per month."  He denied past suicide attempts and also denied near-attempts and suicidal intentions.  

Other symptoms described by the July 2014 examiner were chronically low moods, irritability, limited ability to experience pleasure, low energy, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The Veteran did, however, say that he enjoyed playing with his children.  

The July 2014 examiner did not assigned a GAF score, but post service VA treatment records include several scores assigned between July 2010 and March 2013.  The lowest recorded score was 50 in August 2010.  One month later, his score was 60 and, one month after that, his score was 65.  His scores alternated remained 60 or 65 between October 2010 and February 2013.

VA treatment records also include notes on the Veteran's symptoms approximately every month during this period.  Some treatment notes describe a dull or flattened affect.  But at the time of almost every appointment, the Veteran's thoughts remained logical and goal-directed; his memory and cognition were grossly intact and his speech was normal.  

The Veteran's most severe recorded symptoms, and his lowest assigned GAF score, are described in a VA treatment note dated August 2010.  The diagnosis was recurrent major depression, severe with psychotic symptoms.  Apparently these symptoms included an occasion when the Veteran saw a knife and "[he] felt like it might stab him" and when he was driving he thought someone might try to drive him off the road.  He denied suicidal and homicidal ideation, but admitted to paranoia and said he thought someone might be trying to hurt him.  

The next treatment note describes substantial improvement in the Veteran's symptoms.  He was sleeping better and suicidal ideation had been absent for the past week.  At that time, the Veteran also denied audio and visual hallucinations.  

The RO assigned a 30 percent rating from December 2009 to July 2014 (the date of the second VA examination) and a 50 percent rating effective July 2014.  Although both examiners opined that the Veteran's symptoms most closely approximated the 30 percent criteria, their characterization is not binding on the Board.

Having reviewed the record, the Board finds that the staged rating assigned by the RO potentially understates the severity of the Veteran's symptoms.  Significantly, the presence of paranoid delusions in August 2010, together with passive thoughts of death, indicate that passive suicidal ideation" was present before the July 2014 examination.  That conclusion is consistent with the October 2009 examiner's note indicating "passive thoughts of death . . ."  It also appears that the Veteran's concentration difficulties were severe enough to cost him his job as a letter carrier in May 2013.  Resolving reasonable doubt in the Veteran's favor, his symptoms amounted to more than merely "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks."

For these reasons, the Board will assign December 16, 2009 as the effective date of the Veteran's 50 percent rating for major depressive disorder.

The record does not, however, support a disability rating higher than 50 percent for any identifiable period.  The Veteran mentioned thoughts of suicide to mental health professionals on at least two occasions.  But for at least three reasons, the preponderance of the evidence is against the assignment of a 70 percent rating.  First, the records indicate that the Veteran had suicidal thoughts without any intention of acting on those feelings.  There is no report of any suicide attempt and no indication that the Veteran was ever hospitalized due to suicidal ideation.  Second, the Veteran's suicidal thoughts were rare.  Indeed, he denied suicidal and homicidal ideation during all but one of the 17 mental health appointments between July 2010 and March 2013.  

There is also little evidence that the remaining criteria for a 70 percent rating apply to the Veteran.  He has never exhibited illogical, obscure or irrelevant speech or near-continuous panic or depression affecting his ability to function independently.  He complained of panic attacks in his written statements.  The VA treatment notes and examination reports do not mention panic attacks and the Veteran's statement does not describe how often panic attacks occur.  But even if he experienced panic attacks more than once each week, such symptoms fit the schedular criteria for the currently assigned 50 percent rating.  See 4.130, Diagnostic Code 9411.   Moreover, the Veteran's memory loss remained "mild" according to the July 2014 examiner.  According to both examination reports and all treatment records, the Veteran's speech has consistently been coherent and logical and he is fully independent in his activities of daily living.  

The August 2010 treatment note arguably refers to delusions or hallucinations, which are among the criteria for a 100 percent disability rating.  The note indicates that the Veteran felt paranoid and he had unusual perceptions concerning a knife and perceived another driver as dangerous without good reason.  But according to Diagnostic Code 9411, the criteria for a 100 percent rating includes "persistent delusions or hallucinations" and there is no evidence that the Veteran's delusions were persistent.  Indeed, he denied delusions or hallucinations in all other mental health treatment notes and during both examinations.

Throughout the appeal period, the criteria for a 50 percent rating most accurate reflect the Veteran's level of occupational and social impairment.  His generally good relationships with family and co-workers and his successful pursuit of  bachelor's and master's degrees during the appeal period support this conclusion.  The long history of GAF scores in the 60-65 range also indicates the limited severity of his symptoms.  Although he lost employment with the post office due in part to his failure to concentrate, on multiple occasions he told VA mental health providers that he enjoyed his employment as a teacher's aide and was not having any problems at school.

Extraschedular Considerations

With respect to whether this case should be referred for consideration of an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation to determine whether an extraschedular rating is warranted. 

The schedular ratings adequately contemplate the Veteran's disability picture.  The Veteran's sleep impairment, flattened affect, reported panic attacks, irritability, and memory problems are all specifically contemplated by the schedular criteria for a 50 percent rating.  According to both of the VA examination reports and treatment records, he remains capable of independently performing activities of daily living and has consistently pursued educational courses and employment opportunities throughout the appeal period.  There is no evidence of frequent hospitalization or that the Veteran's psychiatric symptoms have otherwise rendered impractical the application of the regular schedular standards.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, the Veteran has three other service-connected disabilities: obstructive sleep apnea (rated as 50 percent disabling), tension headaches (50 percent) fibromyalgia (40 percent), eczema (30 percent), lumbar spine disc bulge (10 percent), hepatitis B (10 percent), gastroesophageal reflux disease (10 percent), hypertension (noncompensable) and erectile dysfunction (noncompensable).  None of the mental health treatment notes and examination reports suggest that the combined effect of the Veteran's major depression and any of these conditions create an exceptional situation rending the usual schedular standards inadequate.  Nor have the Veteran's lay statements mentioned the combined effects of his psychiatric disability and other service-connected disabilities.  Because the schedular evaluation contemplates the claimant's level of disability, referral to the Under Secretary for Benefits or the Director of Compensation Service to determine the appropriateness of an extra scheduler rating is unnecessary.


ORDER

Entitlement to an initial rating of 50 percent, but no higher, for major depressive disorder is granted effective December 16, 2009.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


